       Case
        Case1:19-cv-00215-JJM-LDA
             1:19-cv-00215-JJM-LDA Document
                                    Document1-2
                                             4 Filed
                                                Filed05/01/19
                                                      04/26/19 Page
                                                                Page11ofof22PageID
                                                                             PageID#:#:17
                                                                                        10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Rhode   Island
                                                                          of __________

 Alan Sampson, Karen Sampson, Cynthia Sampson                        )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:19-cv-215
                                                                     )
      SIB Properties, LLC, Villa Investments LLC,                    )
         Deutsche Bank National Trust, alias                         )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SIB Properties, LLC
                                           25 Riverview Dr.
                                           Barrington, RI 02806




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           Shannah Kurland, Esq.
                                           149 Lenox Ave., Providence, RI 02907
                                           skurland.esq@gmail.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date: May 01, 2019
           04/26/2019                                                       /s/ Hanorah Tyer-Witek
                                                                                 Clerk ofSignature
                                                                                           Courtof Clerk or Deputy Clerk
         Case
          Case1:19-cv-00215-JJM-LDA
               1:19-cv-00215-JJM-LDA Document
                                      Document1-2
                                               4 Filed
                                                  Filed05/01/19
                                                        04/26/19 Page
                                                                  Page22ofof22PageID
                                                                               PageID#:#:18
                                                                                          11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-215

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
